                                                                           FILED
                                                                      IN CLERK'S OFFICE
                                                                  US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                               DEC 11 2019
                                                                 *
-----------------------------------------------------------------------X                  *
BENNY CANELA, on behalf of himselfand others                       BROOKLYN OFFICE
similarly situated,

                          Plaintiffs,
                                                                               DECISION & ORDER
                          V.                                                   15-CV-7419 (WFK)

BOOTH MEMORAL A VE DRUGS INC., et al.,

                          Defendants.
-----------------------------------------------------------------------X

WILLIAM F. KUNTZ II, United States District Judge:

        On June 26, 2019, the Court held a hearing in the above-captioned action following the

entry of default against Defendants by the Clerk of Court. The Comt ordered Plaintiffs counsel

to submit a proposed order for default judgment along with the Clerk of Court's ce1tificate of

default for the Court to review. On August 14, 2019, Magistrate Judge Robert M. Levy granted

Plaintiffs request to substitute his attorney. Neither Plaintiff nor his counsel has filed a

proposed order for default judgment as instructed by the Court on June 26, 2019.

         A district court has the inherent power to dismiss a case with prejudice for lack of

prosecution pursuant to Rule 41 (b) of the Federal Rules of Civil Procedure. See Link v. Wabash

R.R. Co. , 360 U.S. 626, 629 (1962). By failing to comply with this Cowt' s order directing him

to file a motion for default judgment, Plaintiff has failed to pursue their claim. Therefore, the

Court concludes Plaintiffs' noncompliance wanants dismissal, and that such dismissal be

without prejudice.




                                                       - 1-
        For the foregoing reasons, the above-captioned action is hereby DISMISSED without

prejudice for failure to prosecute pursuant to Rule 41 (b). The Clerk of Court is respectfully

instructed to close this case.



                                                      SO ORDERED.




                                                                    s/WFK


                                                      HON. WILLIA
                                                      UNITED STAT


Dated: December 10, 2019
       Brooklyn, New York




                                                -2-
